DETAILED ACTION
 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The reply filed on 12/07/2021 amended claims 1, 4, 7, 9, 14, 15, and 17, and cancelled claims 3, 13, and 18-20.  Claims 1, 2-40 are currently pending herein. However Claims 27 and 32-40 were previously withdrawn in response to a restriction requirement.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/08/2022 and was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Allowable Subject Matter
Claims 1, 2, 4-12, and 14-17 are allowed.
The following is an examiner’s statement of reasons for allowance: A vehicle, comprising: a fender having an inner surface, an outer surface, and a through hole connecting the inner surface to the outer surface; a storage compartment having a bottom plate located at a side of the outer surface of the fender and at least covering the through hole, wherein the fender is located below the storage compartment in a top-bottom direction of the vehicle; and a first retaining wall disposed on the outer surface of the fender and surrounding at least a portion of the through hole, wherein a portion of the first retaining wall is closer to a front of the vehicle than the through hole of the wherein the through hole of the fender is a long slot having first and second long borderlines both extending along the front-rear direction, wherein a side of the first long borderline away from the second long borderline is defined as a first side, a side of the second long borderline away from the first long borderline is defined as a second side, and the first retaining wall extends from the first side to the second side, as claimed in Claim 1, and similarly claimed in Claim 9 (emphasis added to allowable limitations not suggested or taught by the prior art).
The prior art discloses similar examples of vehicle fenders (see attached Notice of References cited). However, the prior art does not appear to teach or fairly suggest the combination of limitations of amended independent claim 1 as noted above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, and can be found on the attached Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M DOLAK whose telephone number is (571)270-7757.  The examiner can normally be reached on 9-530 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, J ALLEN SHRIVER can be reached on 303-297-4337.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES M DOLAK/Primary Examiner, Art Unit 3618